 1

 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   CYNTHIA HOPSON,                                   Case No. 1:17-cv-01746-AWI-SAB

10                 Plaintiff,                          ORDER REQUIRING DUGGAN LAW
                                                       CORPORATION TO FILE PROOF OF
11          v.                                         SERVICE OF SECOND AMENDED
                                                       NOTICE OF MOTION
12   NOVE PLAZA, LLC, et al.,
                                                       (ECF No. 41)
13                 Defendants.
                                                       DEADLINE: OCTOBER 15, 2018
14

15          On October 3, 2018, Duggan Law Corporation, counsel for Defendants Shelly Ann

16 Diedrich, and Raymond Edward Jursnich, filed a second amended notice of motion for leave to

17 withdraw as counsel for Shelly Ann Diedrich and Raymond Edward Jursnich, and to stay this

18 action in the interim. (ECF No. 41.) No proof of service demonstrating service on client

19 Defendants Shelly Ann Diedrich nor Raymond Edward Jursnich was filed with the Court.
20          Based on the foregoing, IT IS HEREBY ORDERED that Duggan Law Corporation shall

21 file, by October 15, 2018, proof of service demonstrating that the second amended notice was

22 properly served upon Defendants Shelly Ann Diedrich and Raymond Edward Jursnich.

23
     IT IS SO ORDERED.
24

25 Dated:     October 11, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
